UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-01444 DWS Value Equity Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:2/28 Date of reporting period: 11/30/10 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as of November 30, 2010(Unaudited) DWS S&P 500 Plus Fund Shares Value ($) Common Stocks 89.9% Consumer Discretionary 9.8% Auto Components 0.2% Goodyear Tire & Rubber Co.* Johnson Controls, Inc. Automobiles 0.5% Ford Motor Co.* (a) Harley-Davidson, Inc. (a) Distributors 0.1% Genuine Parts Co. (a) Diversified Consumer Services 0.1% Apollo Group, Inc. "A"* DeVry, Inc. H&R Block, Inc. Hotels Restaurants & Leisure 1.7% Carnival Corp. (Units) (a) Darden Restaurants, Inc. International Game Technology Marriott International, Inc. "A" (a) McDonald's Corp. Starbucks Corp. (a) Starwood Hotels & Resorts Worldwide, Inc. (a) Wyndham Worldwide Corp. Wynn Resorts Ltd. (a) Yum! Brands, Inc. Household Durables 0.4% D.R. Horton, Inc. Fortune Brands, Inc. (a) Harman International Industries, Inc.* Leggett & Platt, Inc. Lennar Corp. "A" Newell Rubbermaid, Inc. Pulte Group, Inc.* Stanley Black & Decker, Inc. Whirlpool Corp. Internet & Catalog Retail 0.7% Amazon.com, Inc.* Expedia, Inc. Priceline.com, Inc.* Leisure Equipment & Products 0.2% Eastman Kodak Co.* (a) Hasbro, Inc. (a) Mattel, Inc.* Media 2.8% CBS Corp. "B" Comcast Corp. "A" (a) DIRECTV "A"* (a) Discovery Communications, Inc. "A"* (a) Gannett Co., Inc. Interpublic Group of Companies, Inc.* McGraw-Hill Companies, Inc. Meredith Corp. New York Times Co. "A"* News Corp. "A" Omnicom Group, Inc. (a) Scripps Networks Interactive "A" Time Warner Cable, Inc. (a) Time Warner, Inc. Viacom, Inc. "B" Walt Disney Co. (a) Washington Post Co. "B" Multiline Retail 0.8% Big Lots, Inc.* Family Dollar Stores, Inc. J.C. Penney Co., Inc. (a) Kohl's Corp.* Macy's, Inc. (a) Nordstrom, Inc. Sears Holdings Corp.* Target Corp. Specialty Retail 1.8% Abercrombie & Fitch Co. "A" AutoNation, Inc.* AutoZone, Inc.* (a) Bed Bath & Beyond, Inc.* Best Buy Co., Inc. (a) CarMax, Inc.* GameStop Corp. "A"* Home Depot, Inc. (a) Limited Brands, Inc. Lowe's Companies, Inc. O'Reilly Automotive, Inc.* (a) Office Depot, Inc.* RadioShack Corp. Ross Stores, Inc. Staples, Inc. The Gap, Inc. Tiffany & Co. TJX Companies, Inc. Urban Outfitters, Inc.* Textiles, Apparel & Luxury Goods 0.5% Coach, Inc. NIKE, Inc. "B" (a) Polo Ralph Lauren Corp. (a) VF Corp. Consumer Staples 9.9% Beverages 2.4% Brown-Forman Corp. "B" Coca-Cola Co. (a) Coca-Cola Enterprises, Inc. Constellation Brands, Inc. "A"* Dr. Pepper Snapple Group, Inc. Molson Coors Brewing Co. "B" PepsiCo, Inc. Food & Staples Retailing 2.2% Costco Wholesale Corp. (a) CVS Caremark Corp. Kroger Co. Safeway, Inc. (a) SUPERVALU, Inc. Sysco Corp. Wal-Mart Stores, Inc. Walgreen Co. (a) Whole Foods Market, Inc.* Food Products 1.6% Archer-Daniels-Midland Co. (a) Campbell Soup Co. ConAgra Foods, Inc. Dean Foods Co.* General Mills, Inc. H.J. Heinz Co. (a) Hormel Foods Corp. Kellogg Co. Kraft Foods, Inc. "A" McCormick & Co., Inc. Mead Johnson Nutrition Co. Sara Lee Corp. The Hershey Co. The J.M. Smucker Co. Tyson Foods, Inc. "A" Household Products 2.0% Clorox Co. Colgate-Palmolive Co. Kimberly-Clark Corp. (a) Procter & Gamble Co. Personal Products 0.2% Avon Products, Inc. Estee Lauder Companies, Inc. "A" Tobacco 1.5% Altria Group, Inc. Lorillard, Inc. Philip Morris International, Inc. Reynolds American, Inc. Energy 10.5% Energy Equipment & Services 1.9% Baker Hughes, Inc. Cameron International Corp.* (a) Diamond Offshore Drilling, Inc. FMC Technologies, Inc.* Halliburton Co. (a) Helmerich & Payne, Inc. Nabors Industries Ltd.* National Oilwell Varco, Inc. Rowan Companies, Inc.* Schlumberger Ltd. Oil, Gas & Consumable Fuels 8.6% Anadarko Petroleum Corp. Apache Corp. Cabot Oil & Gas Corp. Chesapeake Energy Corp. (a) Chevron Corp. ConocoPhillips CONSOL Energy, Inc. (a) Denbury Resources, Inc.* (a) Devon Energy Corp. El Paso Corp. EOG Resources, Inc. EQT Corp. ExxonMobil Corp. Hess Corp. Marathon Oil Corp. Massey Energy Co. Murphy Oil Corp. Noble Energy, Inc. Occidental Petroleum Corp. Peabody Energy Corp. Pioneer Natural Resources Co. QEP Resources, Inc. Range Resources Corp. (a) Southwestern Energy Co.* Spectra Energy Corp. Sunoco, Inc. Tesoro Corp.* Valero Energy Corp. Williams Companies, Inc. Financials 13.7% Capital Markets 2.2% Ameriprise Financial, Inc. Bank of New York Mellon Corp. (a) Charles Schwab Corp. E*TRADE Financial Corp.* Federated Investors, Inc. "B" Franklin Resources, Inc. Invesco Ltd. Janus Capital Group, Inc. Legg Mason, Inc. Morgan Stanley Northern Trust Corp. State Street Corp. T. Rowe Price Group, Inc. The Goldman Sachs Group, Inc. Commercial Banks 2.5% BB&T Corp. (a) Comerica, Inc. (a) Fifth Third Bancorp. (a) First Horizon National Corp. Huntington Bancshares, Inc. KeyCorp (a) M&T Bank Corp. (a) Marshall & Ilsley Corp. PNC Financial Services Group, Inc. Regions Financial Corp. SunTrust Banks, Inc. (a) US Bancorp. Wells Fargo & Co. Zions Bancorp. Consumer Finance 0.6% American Express Co. Capital One Financial Corp. Discover Financial Services SLM Corp.* Diversified Financial Services 3.4% Bank of America Corp. Citigroup, Inc.* CME Group, Inc. IntercontinentalExchange, Inc.* JPMorgan Chase & Co. Leucadia National Corp.* Moody's Corp. NYSE Euronext The NASDAQ OMX Group, Inc.* Insurance 3.5% ACE Ltd. Aflac, Inc. (a) Allstate Corp. American International Group, Inc.* Aon Corp. Assurant, Inc. Berkshire Hathaway, Inc. "B"* Chubb Corp. (a) Cincinnati Financial Corp. Genworth Financial, Inc. "A"* Hartford Financial Services Group, Inc. (a) Lincoln National Corp. Loews Corp. Marsh & McLennan Companies, Inc. MetLife, Inc. Principal Financial Group, Inc. Progressive Corp. Prudential Financial, Inc. The Travelers Companies, Inc. Torchmark Corp. Unum Group XL Group PLC (a) Real Estate Investment Trusts 1.3% Apartment Investment & Management Co. "A" (REIT) AvalonBay Communities, Inc. (REIT) (a) Boston Properties, Inc. (REIT) (a) Equity Residential (REIT) (a) HCP, Inc. (REIT) Health Care REIT, Inc. (REIT) (a) Host Hotels & Resorts, Inc. (REIT) (a) Kimco Realty Corp. (REIT) Plum Creek Timber Co., Inc. (REIT) (a) ProLogis (REIT) (a) Public Storage (REIT) Simon Property Group, Inc. (REIT) (a) Ventas, Inc. (REIT) (a) Vornado Realty Trust (REIT) (a) Weyerhaeuser Co. (a) Real Estate Management & Development 0.1% CB Richard Ellis Group, Inc. "A"* Thrifts & Mortgage Finance 0.1% Hudson City Bancorp., Inc. People's United Financial, Inc. Health Care 10.1% Biotechnology 1.2% Amgen, Inc.* Biogen Idec, Inc.* (a) Celgene Corp.* (a) Cephalon, Inc.* Genzyme Corp.* (a) Gilead Sciences, Inc.* Health Care Equipment & Supplies 1.4% Baxter International, Inc. Becton, Dickinson & Co. Boston Scientific Corp.* (a) C.R. Bard, Inc. CareFusion Corp.* DENTSPLY International, Inc. Intuitive Surgical, Inc.* (a) Medtronic, Inc. St. Jude Medical, Inc.* Stryker Corp. (a) Varian Medical Systems, Inc.* (a) Zimmer Holdings, Inc.* (a) Health Care Providers & Services 1.9% Aetna, Inc. AmerisourceBergen Corp. Cardinal Health, Inc. CIGNA Corp. Coventry Health Care, Inc.* DaVita, Inc.* Express Scripts, Inc.* Humana, Inc.* Laboratory Corp. of America Holdings* (a) McKesson Corp. Medco Health Solutions, Inc.* Patterson Companies, Inc. Quest Diagnostics, Inc. Tenet Healthcare Corp.* UnitedHealth Group, Inc. WellPoint, Inc.* Health Care Technology 0.1% Cerner Corp.* Life Sciences Tools & Services 0.4% Agilent Technologies, Inc.* (a) Life Technologies Corp.* PerkinElmer, Inc. Thermo Fisher Scientific, Inc.* Waters Corp.* Pharmaceuticals 5.1% Abbott Laboratories Allergan, Inc. Bristol-Myers Squibb Co. Eli Lilly & Co. (a) Forest Laboratories, Inc.* (a) Hospira, Inc.* Johnson & Johnson King Pharmaceuticals, Inc.* Merck & Co., Inc. Mylan, Inc.* Pfizer, Inc. Watson Pharmaceuticals, Inc.* Industrials 9.8% Aerospace & Defense 2.5% Boeing Co. General Dynamics Corp. Goodrich Corp. (a) Honeywell International, Inc. ITT Corp. L-3 Communications Holdings, Inc. Lockheed Martin Corp. Northrop Grumman Corp. Precision Castparts Corp. (a) Raytheon Co. Rockwell Collins, Inc. United Technologies Corp. Air Freight & Logistics 1.0% C.H. Robinson Worldwide, Inc. (a) Expeditors International of Washington, Inc. (a) FedEx Corp. United Parcel Service, Inc. "B" (a) Airlines 0.1% Southwest Airlines Co. (a) Building Products 0.0% Masco Corp. Commercial Services & Supplies 0.5% Avery Dennison Corp. Cintas Iron Mountain, Inc. Pitney Bowes, Inc. R.R. Donnelley & Sons Co. Republic Services, Inc. Stericycle, Inc.* Waste Management, Inc. (a) Construction & Engineering 0.1% Fluor Corp. (a) Jacobs Engineering Group, Inc.* Quanta Services, Inc.* Electrical Equipment 0.5% Emerson Electric Co. (a) Rockwell Automation, Inc. (a) Roper Industries, Inc. Industrial Conglomerates 2.1% 3M Co. General Electric Co. Textron, Inc. Tyco International Ltd. (a) Machinery 2.0% Caterpillar, Inc. (a) Cummins, Inc. (a) Danaher Corp. Deere & Co. Dover Corp. (a) Eaton Corp. (a) Flowserve Corp. Illinois Tool Works, Inc. Ingersoll-Rand PLC (a) PACCAR, Inc. (a) Pall Corp. Parker Hannifin Corp. Snap-on, Inc. Professional Services 0.1% Dun & Bradstreet Corp. Equifax, Inc. Robert Half International, Inc. Road & Rail 0.8% CSX Corp. Norfolk Southern Corp. Ryder System, Inc. Union Pacific Corp. Trading Companies & Distributors 0.1% Fastenal Co. (a) W.W. Grainger, Inc. (a) Information Technology 17.0% Communications Equipment 2.0% Cisco Systems, Inc.* Harris Corp. JDS Uniphase Corp.* Juniper Networks, Inc.* Motorola, Inc.* QUALCOMM, Inc. Tellabs, Inc. Computers & Peripherals 4.1% Apple, Inc.* Dell, Inc.* EMC Corp.* (a) Hewlett-Packard Co. Lexmark International, Inc. "A"* NetApp, Inc.* QLogic Corp.* SanDisk Corp.* Western Digital Corp.* Electronic Equipment, Instruments & Components 0.4% Amphenol Corp. "A" Corning, Inc. FLIR Systems, Inc.* Jabil Circuit, Inc. Molex, Inc. Internet Software & Services 1.8% Akamai Technologies, Inc.* eBay, Inc.* (a) Google, Inc. "A"* Monster Worldwide, Inc.* VeriSign, Inc.* Yahoo!, Inc.* (a) IT Services 2.8% Automatic Data Processing, Inc. (a) Cognizant Technology Solutions Corp. "A"* Computer Sciences Corp. Fidelity National Information Services, Inc. (a) Fiserv, Inc.* (a) International Business Machines Corp. MasterCard, Inc. "A" (a) Paychex, Inc. (a) SAIC, Inc.* Teradata Corp.* Total System Services, Inc. Visa, Inc. "A" (a) Western Union Co. Office Electronics 0.1% Xerox Corp. Semiconductors & Semiconductor Equipment 2.3% Advanced Micro Devices, Inc.* Altera Corp. (a) Analog Devices, Inc. Applied Materials, Inc. Broadcom Corp. "A" (a) First Solar, Inc.* (a) Intel Corp. KLA-Tencor Corp. Linear Technology Corp. (a) LSI Corp.* MEMC Electronic Materials, Inc.* Microchip Technology, Inc. (a) Micron Technology, Inc.* (a) National Semiconductor Corp. Novellus Systems, Inc.* NVIDIA Corp.* Teradyne, Inc.* Texas Instruments, Inc. (a) Xilinx, Inc. (a) Software 3.5% Adobe Systems, Inc.* Autodesk, Inc.* BMC Software, Inc.* CA, Inc. Citrix Systems, Inc.* Compuware Corp.* Electronic Arts, Inc.* Intuit, Inc.* McAfee, Inc.* Microsoft Corp. Novell, Inc.* Oracle Corp. Red Hat, Inc.* Salesforce.com, Inc.* (a) Symantec Corp.* Materials 3.2% Chemicals 1.9% Air Products & Chemicals, Inc. Airgas, Inc. CF Industries Holdings, Inc. Dow Chemical Co. (a) E.I. du Pont de Nemours & Co. (a) Eastman Chemical Co. Ecolab, Inc. FMC Corp. International Flavors & Fragrances, Inc. Monsanto Co. PPG Industries, Inc. (a) Praxair, Inc. Sigma-Aldrich Corp. The Sherwin-Williams Co. Construction Materials 0.0% Vulcan Materials Co. Containers & Packaging 0.1% Ball Corp. Bemis Co., Inc. Owens-Illinois, Inc.* Sealed Air Corp. Metals & Mining 1.1% AK Steel Holding Corp. Alcoa, Inc. (a) Allegheny Technologies, Inc. Cliffs Natural Resources, Inc. Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. Nucor Corp. (a) Titanium Metals Corp.* United States Steel Corp. Paper & Forest Products 0.1% International Paper Co. MeadWestvaco Corp. Telecommunication Services 2.8% Diversified Telecommunication Services 2.5% AT&T, Inc. CenturyLink, Inc. (a) Frontier Communications Corp. (a) Qwest Communications International, Inc. (a) Verizon Communications, Inc. Windstream Corp. (a) Wireless Telecommunication Services 0.3% American Tower Corp. "A"* MetroPCS Communications, Inc.* Sprint Nextel Corp.* (a) Utilities 3.1% Electric Utilities 1.6% Allegheny Energy, Inc. American Electric Power Co., Inc. (a) Duke Energy Corp. (a) Edison International (a) Entergy Corp. Exelon Corp. FirstEnergy Corp. (a) NextEra Energy, Inc. Northeast Utilities Pepco Holdings, Inc. Pinnacle West Capital Corp. PPL Corp. Progress Energy, Inc. (a) Southern Co. Gas Utilities 0.1% Nicor, Inc. ONEOK, Inc. Independent Power Producers & Energy Traders 0.2% AES Corp.* Constellation Energy Group, Inc. NRG Energy, Inc.* Multi-Utilities 1.2% Ameren Corp. CenterPoint Energy, Inc. CMS Energy Corp. Consolidated Edison, Inc. Dominion Resources, Inc. (a) DTE Energy Co. Integrys Energy Group, Inc. NiSource, Inc. PG&E Corp. Public Service Enterprise Group, Inc. SCANA Corp. Sempra Energy TECO Energy, Inc. Wisconsin Energy Corp. Xcel Energy, Inc. (a) Total Common Stocks (Cost $132,880,864) Securities Lending Collateral 16.3% Daily Assets Fund Institutional, 0.21% (b) (c) (Cost $29,376,379) Cash Equivalents 4.4% Central Cash Management Fund, 0.21% (b) (Cost $7,940,681) % of Net Assets Value ($) Total Investment Portfolio (Cost $170,197,924) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $174,778,049.At November 30, 2010, net unrealized appreciation for all securities based on tax cost was $24,331,451.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $32,712,629 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $8,381,178. (a) All or a portion of these securities were on loan.The value of all securities loaned at November 30, 2010 amounted to $28,622,122 which is 15.9% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust At November 30, 2010, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 10 Year US Treasury Note USD 3/22/2011 DAX Index EUR 12/17/2010 8 FTSE 100 Index GBP 12/17/2010 52 ) IBEX 35 Index EUR 12/17/2010 2 ) S&P 500 E-Mini Index USD 12/17/2010 S&P 500 Index USD 12/16/2010 24 S&P TSX 60 Index CAD 12/16/2010 4 TOPIX Index JPY 12/10/2010 13 Total net unrealized appreciation At November 30, 2010, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 10 Year Australian Treasury Bond AUD 12/15/2010 3 10 Year Canadian Government Bond CAD 3/22/2011 1 ) 10 Year Japanese Government Bond JPY 12/9/2010 51 ASX SPI 200 Index AUD 12/16/2010 15 CAC 40 Index EUR 12/17/2010 48 DJ Euro Stoxx 50 Index EUR 12/17/2010 34 Federal Republic of Germany Euro-Bund EUR 12/8/2010 98 FTSE MIB Index EUR 12/17/2010 13 NASDAQ 100 E-Mini Index USD 12/17/2010 26 Russell 2000 E-Mini Index USD 12/17/2010 5 ) United Kingdom Long Gilt Bond GBP 3/29/2011 3 ) Total net unrealized appreciation At November 30, 2010, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty CHF USD 12/21/2010 Royal Bank of Scotland PLC SEK USD 12/21/2010 Morgan Stanley JPY USD 12/21/2010 Royal Bank of Scotland PLC GBP USD 12/21/2010 HSBC Bank USA EUR USD 12/21/2010 UBS AG Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty USD NZD 12/21/2010 ) UBS AG USD AUD 12/21/2010 ) Morgan Stanley USD CAD 12/21/2010 ) HSBC Bank USA USD NOK 12/21/2010 ) Royal Bank of Scotland PLC Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar JPY Japanese Yen CAD Canadian Dollar NOK Norwegian Krone CHF Swiss Franc NZD New Zealand Dollar EUR Euro SEK Swedish Krona GBP British Pound USD United States Dollar Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2010 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common Stocks(d) $ $
